Title: From Tench Tilghman to Richard Varick, 12 August 1781
From: Tilghman, Tench
To: Varick, Richard


                        Dear Sir

                            Head Quarters 12th Augt 1781.
                        
                        Be kind enough to look among the papers between the 20th of Decemr 1776 and the middle of January 1777 and
                            endeavour to find either a letter of appointment or recruiting Instructions to Colo. Saml B. Webb. If you find them be
                            pleased to make an exact Copy—certify it, and send it to me by return of the Bearer. It is wanted to settle a dispute of
                            Rank. I am Dear Sir yr most obt servt
                        
                            Tench Tilghman
                            A.D.C.
                        
                    